             Case 2:20-cv-01580-CRE Document 23 Filed 04/21/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH
KATHLEEN HUDSON,                       )
                                       )
          Plaintiff,                   )            2:20-CV-01580-CRE
                                       )
     vs.                               )
                                       )
SERVICE CORPORATION                    )
INTERNATIONAL,                         )
                                       )
          Defendant,                   )
                                       )

                                            ORDER

        AND NOW, the court having been notified that the above-captioned case has been

settled, See ECF No. 22 and it appearing that there is no further action required by the court at

this time,

        IT IS HEREBY ORDERED that the Clerk mark the above-captioned case CLOSED

pending the parties filing a stipulation of dismissal pursuant to Federal Rule of Civil Procedure

41; that nothing contained in this Order shall be considered a dismissal or disposition of this

action, and, that should further proceedings therein become necessary or desirable, either party

may initiate them in the same manner as if the Order had not been entered; and,

        IT IS FURTHER ORDERED that all hearings and deadlines in this case are cancelled;

and,

        IT IS FURTHER ORDERED that the Court expressly retains jurisdiction in this matter to

consider any issue arising during the period when settlement is being finalized, including, but not

limited to, enforcing settlement.
 Case 2:20-cv-01580-CRE Document 23 Filed 04/21/21 Page 2 of 2




DATED this 21st day of April, 2021.

                                      BY THE COURT:

                                      s/Cynthia Reed Eddy
                                      Chief United States Magistrate Judge
